Title: To Thomas Jefferson from Martha Jefferson Randolph, 16 May 1793
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Dear Papa
Montecello May 16 1793

I recieved your kind letter of April the 28 a week ago and should have answered it imediately but that the house was full of company at the time. The subject of it has been one of infinite anxiety both to Mr. Randolph and my self for many months and tho I am too sensible of the iliberality of extending to one person the infamy of an other, to fear one moment that it can reflect any real disgrace upon me in the eyes of people of sense yet the generality of mankind are weak enough to think otherwise and it is painful to an excess to be obliged to blush for so near a connection. I know it by fatal experience. As for the poor deluded victim I believe all feel much more for her than she does for her self. The villain having been no less successfull in corrupting her mind than he has in destroying her reputation. Amidst the distress of her family she alone is tranquil and seems proof against every other misfortune on earth but that of a separation from her vile seducer. They have been tried and acquited tho I am sorry to say his Lawers gained more honour by it than they did as but a small part of the world and those the most inconsiderable people in it were influenced in there opinion by the dicision of the court. In following the dictates of my own heart I was so happy as to stumble upon the very conduct you advised me to, before I knew your opinion. I have continued to behave with affection to her which her errors have not been able to eradicate from my heart and could I suppose her penitent, I would redouble my attentions to her though I am one of the few who have allways doubted the truth of the report. As the opinion I had of R. R. was most exalted would to heaven my hopes were equal to my fears but the latter often to often preside. The divisions of the family encrease daily. There is no knowing where they will end. The old gentleman has plunged into the thickest of them governed by the most childish passions he lends the little weight his imprudence has left him to widen the breaches it should be his duty to close. Mr. R—s conduct has been such as to conciliate the affections of the whole family. He is the Link by which so many discordant parts join. Having made up his difference with David Randolph there is not one individual but what Looks up to him as one, and the only one who has been uniform in his affection to them. My Little cherubs are both in perfect health. Anna was very much delighted with the yather and fasty old bosselor enclosed in it. She talks incessantly of you and Aunt Polly. Your chess nuts are all alive but one and the acasia’s all dead but one. But that is very much grown and flourishing. Bergere has aded one to the number of genuine shepherds. The mungrels encrease  upon us daily. My garden is in good order and would really cut a figure but for the worms and catipillars which abound so every where this year that they destroy the seed before it comes up and even the Leaves of the trees. Adieu my dear Papa. We are all impatient to see you. My love to Dear Maria and believe me ever yours,

m. randolph

